syw-y o internal_revenue_service department of the treasury washington oc contact person - telephone number in reference to date jun oe leqend b c dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you were originally recognized as exempt from federal_income_tax under sec_501 and classified as other than a private_foundation under sec_509 in february reclassified as sec_509 a private_foundation within the meaning of you were notified that you have been of the internal_revenue_code of a letter dated august ina letter dated in furtherance of your exempt purposes you propose to make grants including scholarships awards or loans individuals who are enrolled in a conservation or environmental related field of study in an accredited college or university to assist selection of scholarship grant recipients will be by the trustees will as well as referrals from other conservation groups majority vote of your board_of trustees solicit nominations from accredited colleges and universities in b relatives employees and children of the trustees will not be eligible for the grants volunteers are eligible recipients enrolled full time in course of study and in good standing at the college or university they attend at must demonstrate to the trustees a plan to pursue a career ina conservation or environmental field assistance academic excellence and a history of extracurricular activities through personal interview written or a conservation or environmental related your current unpaid student interns and the time the grant is awarded the applicants must be need for financial the applicants in addition tic - verbal references and other investigations deemed appropriate by the trustees the applicants must exhibit high standards of character and honesty and demonstrate the potential for hard work in a conservation or environmental field and good citizenship discriminating on the basis of race gender national origin or religion the trustees are prohibited from as well as leadership the trustees will make arrangements to receive reports of the trustees will investigate any reports that the courses taken and grades received or progress on papers or projects for each recipient in each academic period reports will be verified by the educational_institution at least once a year indicate that funds are not being used as intended and will seek recovery_of any misused funds records pertaining to the grants including qualification information identification of the grantees specification of the amount and purpose of each loan scholarship grant or award and follow-up information the trustees also will retain these you will also co-sponsor an annual lecture known as the c the guest lecturers will be noted conservationists the lecture will be sponsored by several exempt_organizations each year the sponsoring exempt_organizations will circulate a list of potential speakers contact the selected lecturer s lecturer for his or her travel_expenses and also provide an honorarium as a token of appreciation for the lecturer's time the organizations will then choose and you will reimburse the the sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a an individual for travel study a grant to sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 b a ii the code to be used for study at a procedure and is an it of ypa sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures include an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no sec_53_4945-4 of the regulations provides that grants do not ordinarily include payments including salaries consultants fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are thus expenditures made in accordance of the code of the code of the code and as such furthermore your reimbursement of travel_expenses and an honorarium are not grants to an individual for payment of travel study or other similar purposes and therefore do not come within the meaning of sec_4945 expenditures are not taxable_expenditures but are expenditures in furtherance of your educational and charitable purposes in that the annual lectures are a program conducted by you in conjunction with other exempt_organizations that serves the purpose of educating the public about conservation and natural resource protection those will this ruling is conditioned on the understanding that there be is based the facts upon which it no material changes in ry is further conditioned on the premise that no grants will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants before you enter awarded under your program as outlined above into any other scholarship programs you should submit a request for advance approval of that program we are informing the ep eo key district_office of this action records please keep a copy of this ruling with your permanent this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 j of the code provides that it sincerely yours cop ear oacn sack gerald v chief exempt_organizations technical branch
